DETAILED ACTION
Claims 20-27 & 29-36 are pending as amended on 12/17/20,
claims 32-36 being withdrawn.


Response to Amendment
This final action is a response to the amendment filed on December 17, 2020.  Claim 28 has been cancelled.  Claim 20 has been amended as a result of the previous action; the grounds of prior art rejection have essentially been maintainted.


Claim Objections
Claim 20 is objected to because of the following informalities: line 12 states the phrase “the uncured backfill layer”, whereas this phrase does not have explicit antecedent basis in the claim, and thus should be reworded.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 20-21, 23 & 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Debe et al., US 6,521,324.
With regard to claims 20-21, Debe teaches a laminating method comprising coating a patterned adhesion promoter (512) onto a receptor substrate (514) and then applying a transfer film (500) comprising a carrier (502), structured template (506) and accompanying structured backfill layer (508) thereon, and removing the carrier layer to leave the structured layers in areas of the adhesion promoter with an upper “planarization” surface on the backside of the structured template, and “vias” in areas without adhesion promoter (throughout, e.g. abstract, [FIG. 11]).  Debe teaches that the preferably nanostructured backfill layer of the prior art may comprise a variety of composite nanoparticle formulations (e.g. [Col. 4, 53 – Col. 5, 14, Col. 9, 1 – Col. 10, 14]) when forming its nanoscale surface.
With regard to claim 23, the backfill may be “blanket cured” with “actinic” radiation as such radiation (516) which causes a chemical reaction which transfers the backfill layer and preserves its structure.
With regard to claim 26, the structured template of the prior art may be a thermoplastic or thermoset which is capable of being pressed into a shape [Col. 6, 25-47] and is thus considered to meet this broad limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22, 24-25, 27 & 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Debe et al., US 6,521,324.
With regard to claim 22, the teachings of Debe have been detailed above, and while this reference does not expressly recite a step of “curing” the patterned structured layer after removing the carrier, the cited method does use actinic radiation (i.e. “curing”) to transfer the patterned structured layer prior to removal, as well as further processing of the transferred layer with application of more energy [Col. 16, 20-30], which could be construed as “curing” or otherwise renders this broad step obvious as a means to further process/refine the structured layer following transfer.
With regard to claims 24-25, while Debe is silent as to refractive index values, it is understood that each of the claimed layers comprising different materials would therefore have inherently different refractive indices as well.  While the prior art also does not discuss the specifically claimed refractive index for the sandwiched structured layer, it does discuss curing with light, as well as forming optical elements by this process, and so one of ordinary skill in the art would have arrived within the claimed range through the course of routine experimentation with different optical products comprising known materials with the desired optical properties, e.g. those suitable for use with the exemplary glass receptor substrates of the prior art (glass refractive index ~ 1.5).
With regard to claim 27, again, while Debe does not explicitly describe “curing” (i.e. reacting monomers) in the backfill layer with radiation, the cited method does use actinic radiation to transfer the patterned structured layer prior to removal, as well as further processing of the transferred layer with application of more energy, as well as the general practice of using monomer reactions (e.g. [Col. 5, 48-55, Col. 11, 54-56, Col. 12, 61-65]), and so the use of a conventional reactive monomer for this layer and curing thereof is considered to be either implied or otherwise obvious to one of ordinary skill in this art.
With regard to claim 30, again, while Debe does not explicitly describe crosslinking (i.e. reacting monomers) in the patterned structured layer with radiation, the cited method does use actinic radiation to transfer the patterned structured layer prior to removal, as well as further processing of the transferred layer with application of more energy, as well as the general practice of using monomer reactions (e.g. [Col. 5, 48-55, Col. 11, 54-56, Col. 12, 61-65]), and so the use of a conventional reactive monomer for this layer and curing thereof is considered to be either implied or otherwise obvious to one of ordinary skill in this art.
With regard to claim 31, Debe teaches that this transfer process can be used in the manufacture of a variety of different, well-known optical micro/nano devices [Col. 4, 64 – Col.,5, 7], wherein AMOLEDs would have been an obvious species of such for one of ordinary skill in this art, to manufacture a known LED microdevice via known microstructuring processes with predictable success.


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Debe et al., US 6,521,324 in view of Fu et al., US 2009/0256287.
The teachings of Debe have been detailed above, and while this reference does not expressly disclose use of a backfill layer comprising a silsesquioxane, this sort of nanostructured polymer product was conventional in this art, as taught for example by Fu (throughout, e.g. abstract).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Fu with those of Debe, in order to yield a microstructure manufacturing process using a conventional known, radiation-curable optical resin type for its high-resolution nanostructured layer with predictable success.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed October 15, 2020 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  With regard to Applicant’s apparent assertion that the preferably nanostructured backfill layers of the prior art are not composites/made of at least two disparate materials, this is not persuasive.  Throughout Debe, a variety of embodiments for this structured layer are taught which comprise composites of nanoscale materials, including those where this structured surface “can be patterned using two or more different materials” (e.g. [Col. 5, 8-14, FIGS. 12-13]), or where “nanostructured elements (e.g., whiskers or fibers) are coated with one or more layers of conformal coating material” [Col. 9, 1-44] in order to provide particles with additional functional properties to the nanostructured surface.  Inasmuch as the various nanoparticles making up a 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746